Title: From George Washington to James Jay, 9 April 1780
From: Washington, George
To: Jay, James


          
            Dear Sir,
            Hd Qrs Morris-town 9th Ap. 1780.
          
          The liquid with which you were so obliging as to furnish me for the purpose of private corrispondence is exhausted; and as I have found it very useful, I take the liberty to request you will favour me with a further supply. I have still a sufficiency of the materials for the counterpart on hand. Should you not have by you the necessary ingredients, if they are to be procured at any of the Hospitals within your reach, I would wish you to apply for them in my name. I hope you will excuse

the trouble I give you on this occasion. With great regard I am Dr Sir Yr Most obedt Servt
          
            Go: Washington
          
          
            P.S. If you shd not be able to prepare the liquid in time for the bearer to bring, & will be so good as to commit it to the care of Colo. Hay he will forward it to me.
          
        